Citation Nr: 1101507	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-39 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for malaria.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge 
at a September 2010 hearing, and a transcript of this hearing is 
of record.  


FINDINGS OF FACT

1.  The Veteran currently suffers from PTSD that was caused by 
his active military service.  

2.  The Veteran does not currently suffer from malaria or the 
residuals thereof.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.304 (2010).  

2.  The criteria for entitlement to service connection for 
malaria have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for PTSD 
and malaria.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, 
service connection requires (1) evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain tropical diseases, including malaria, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2010). 

Posttraumatic Stress Disorder

The Veteran served in the Republic of Vietnam from March 1970 to 
January 1971.  His military occupational specialty (MOS) was that 
of a tank turret repairman.  The Veteran has described a number 
of traumatic experiences during his service in Vietnam, including 
frequent mortar and sniper attacks on the base at which he was 
stationed.  He also reported that once while delivering guns to 
be repaired, his truck was ambushed and he was blown out of it.  
Additionally, the Veteran testified that he was frequently 
assigned to remove vehicles that had been disabled in ambushes so 
that the rest of the convoy could continue.  He stated that this 
would occur while the attack was underway.  He reported that on 
one occasion, he observed the body of a soldier who had been shot 
in the neck and killed.  The Veteran has a current diagnosis of 
PTSD.

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id.; 
see also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. §  
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353  
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does 
not establish that a veteran engaged in combat with the enemy.  
Id.  Whether the veteran engaged in combat with the enemy is 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  West v. Brown, 7 Vet. 
App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R.  § 
3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.   
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

In this case, the Veteran has a diagnosis of PTSD; thus, this 
case turns on whether there is credible supporting evidence that 
the claimed in- service stressors actually occurred.  There is no 
evidence in his service personnel records that he had a MOS or 
any awards or decorations indicative of combat.  Additionally, 
his alleged in service stressors have not been corroborated.  

However, the Veteran's VA psychologist, Dr. J.H., has found that 
"[the Veteran] meets DSM-IV-TR criteria for PTSD based on his 
trauma events from Vietnam."  The Board notes that under the 
revised regulations for service connection for PTSD, a finding by 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirming that a 
veteran's claimed stressor is adequate to support a diagnosis of 
PTSD and that the veteran's symptoms are related to the claimed 
stressor may be sufficient to support a grant of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  Here, the Board 
finds that Dr. J.H.'s statement that "[the Veteran] meets DSM-
IV-TR criteria for PTSD based on his trauma events from 
Vietnam." qualifies as a finding that the Veteran's claimed 
stressors are sufficient to support a diagnosis of PTSD and that 
his symptoms are related to his claimed stressors.  Thus, as the 
Veteran's claimed stressors involved actual or threatened death 
or serious injury, or a threat to the physical integrity of the 
Veteran or others; the claimed stressors appear consistent with 
the places, types, and circumstances of the Veteran's service; 
and there is not clear and convincing evidence that the Veteran's 
alleged in-service stressors did not occur, the criteria for 
entitlement to service connection for PTSD have been met.  

Malaria

The Veteran's service treatment records are negative for any 
complaints of or treatment for malaria.  The medical examination 
performed at separation from service found no abnormalities.  

Additionally, there are no medical records showing treatment for 
malaria within one year of service, or, for that matter, at any 
time after separation from service.  However, the Veteran 
reported in a December 2004 statement that several months after 
separation from service, he experienced fever and chills and was 
diagnosed with malaria by a private physician.  He stated that 
his symptoms have recurred five times since then.  An August 2004 
VA treatment record documents that the Veteran reported a 
diagnosis of malaria approximately 30 years ago after returning 
from Vietnam.  The Veteran recalled having four bouts of night 
sweats.  At his September 2010 hearing, the Veteran reported that 
he experienced a fever and chill in 1971, then again in 1972, 
after which he went to a private physician who diagnosed him with 
malaria.  The Veteran testified that after this he received no 
additional medical treatment and that no other treatment provider 
has treated him for or diagnosed him with malaria.  However, he 
did state, "every time you get sick or feel back [sic], it kind 
of flutters up a little."  Hearing transcript, 9/20/2010, at 10.  

Under 38 U.S.C.A. § 1110, a claimant must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  

Here, there is no competent evidence that the Veteran currently 
suffers from malaria or any residuals of this disease.  Even if 
the Board accepts as true the Veteran's testimony that he was 
diagnosed with malaria shortly after his return from Vietnam, 
there is no evidence that the Veteran has a current diagnosis of 
malaria or that he is currently being treated for malaria or the 
residuals thereof by VA or a private physician.  While the 
Veteran reports that he has had recurrent bouts of malaria, the 
Board finds that Veteran is not qualified to determine whether an 
occurrence of symptoms such as fever and chills is a symptom of a 
chronic illness, such as malaria, or an acute infection, such as 
the flu.  Indeed, the Veteran's own assertion that he has malaria 
which "flutters up a little" when he gets sick or feels poorly 
strongly suggests that he is attributing the symptoms of an acute 
illness such as the flu or a cold virus, to a disease that has 
resolved, if the Veteran ever suffered from it at all.  

The Veteran has not demonstrated that he has any medical 
knowledge or training.  The Board recognizes that there is no 
bright line rule that laypersons are not competent to offer 
diagnoses or etiology opinions.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that 
competent medical evidence is necessarily required when the 
determinative issue is medical diagnosis or etiology).  Evidence, 
however, must be competent evidence in order to be weighed by the 
Board.  Whether a layperson is competent to provide an opinion as 
to the etiology of a condition or to diagnose a medical condition 
depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew support from Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In 
a footnote in Jandreau, the Federal Circuit addressed whether a 
layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

The reasoning expressed in Jandreau is applicable to the instant 
case.  The Board finds that the question of whether the Veteran 
currently has malaria due to his service is too complex to be 
addressed by a layperson.  A diagnosis of malaria is not amenable 
to observation alone, given that many of the symptoms associated 
with malaria are common to many other illnesses.  While the 
Veteran is certainly competent to testify as to any diagnosis he 
was given in the past by a medical professional, he is not 
qualified to offer his own opinion as to any current diagnosis.  
Hence, the Veteran's opinion on this matter is not competent 
evidence and is entitled to low probative weight.

The Board also finds the reasoning expressed in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) -that so long as the veteran 
had a diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability was 
satisfied - to be inapplicable in this case.  Rather, the record 
is negative for findings that malaria or residuals thereof were 
present at any time.    

As there is no competent evidence of a current disability, 
entitlement to service connection for malaria is denied.   The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim for entitlement to 
service connection for malaria, such error was harmless given 
that service connection is being denied for this disability, and 
hence no rating or effective date will be assigned with respect 
to this claimed condition.  

The duty to notify, other than as to how VA assigns disability 
ratings and effective dates, was satisfied by a letter sent to 
the Veteran in September 2004, prior to the initial RO decision.  
This letter informed the Veteran of what evidence was required to 
substantiate his claims and of VA and the Veteran's respective 
duties for obtaining evidence.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and 
service personnel records, as well as VA treatment records.  The 
Veteran was also provided an opportunity to set forth his 
contentions during the September 2010 hearing before the 
undersigned Veterans Law Judge.  

The Board has considered whether the Veteran should be afforded a 
VA examination to determine whether he currently suffers from 
malaria related to his military service.

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.  Here, as the Board 
has discussed in greater detail above, there is no medically 
competent evidence of a current disability or the presence of the 
claimed malaria or residuals thereof at any time.  Accordingly, 
the Board finds that referral for a VA medical examination is not 
warranted.  

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for malaria is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


